



EXHIBIT 10.21
 
SECOND AMENDMENT TO THE
OIL-DRI CORPORATION OF AMERICA
SUPPLEMENTAL EXECUTIVE RETIREMENT PLAN
WHEREAS, Oil-Dri Corporation of America (the “Corporation”) maintains the
Oil-Dri Corporation of America Supplemental Executive Retirement Plan (the
“Plan”);
WHEREAS, Section 5.1 of the Plan provides that the Corporation may amend the
Plan at any time;
WHEREAS, the Corporation previously amended the Plan effective March 1, 2020, to
freeze Plan participation and future benefit accruals;
WHEREAS, Section 5.2 of the Plan provides that the Corporation may terminate the
Plan at any time;
WHEREAS, the Corporation deems it appropriate to terminate the Plan effective
June 30, 2020; and
WHEREAS, the Board of Directors of the Corporation has previously approved
terminating the Plan.
NOW, THEREFORE, the Corporation amends the Plan, effective June 30, 2020, to
provide for its termination, as follows:
1.Capitalized terms not defined herein shall have the meaning as defined under
the Plan.


2.Article 8 is added to the Plan and reads as follows:


“Article 8 - Plan Termination
8.1    Termination. Effective June 30, 2020 (the “Termination Date”), the Plan
shall be terminated in accordance with this Article 8.
8.2    Distribution of Benefits.
(a)    Except as provided in sections 8.2(b) and 8.2(c), all benefits payable to
a Participant or Beneficiary under the Plan shall be distributed in the form of
one lump sum no earlier than 12 months and no later than 24 months following the
Termination Date.
(b)    All payments that become due to a Participant or Beneficiary pursuant to
the Plan prior the first anniversary of the Termination Date shall be paid
pursuant to the terms of the Plan without regard to this Section 8.2.
(c)    Any payments that would otherwise have been payable pursuant to the Plan
on or after June 30, 2021, shall instead be paid in the form of one lump sum,
with such lump sum payable no earlier than June 30, 2021 and no later than June
8, 2022.”
[Signature Page Follows]
IN WITNESS WHEREOF, the Corporation has caused this Second Amendment to be
executed by the signature of a duly authorized officer as of this 29th day of
June 2020 effective as provided herein.





--------------------------------------------------------------------------------









ATTEST
By: /s/ Laura G. Scheland
Its: Vice President and General Counsel
Date: June 29, 2020
COMPANY:
OIL-DRI CORPORATION OF AMERICA
By: /s/ Susan Kreh
Its: CFO


   






